UNITED STATES SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street NW Washington, D.C. 29549 Form8-K PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 22, 2007 First Bancorp (Exact Name of Registrant as Specified in its Charter) North Carolina 0-15572 56-1421916 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification Number) 341 North Main Street, Troy, North Carolina 27371 (Address of Principal Executive Offices) (Zip Code) (910) 576-6171 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) 1 First Bancorp INDEX Page Item7.01 – Regulation FD Disclosure 3 Item9.01 – Financial Statements and Exhibits 3 Signatures 4 Exhibit99 (a)News Release dated May 22, 2007 5 2 Item7.01
